Citation Nr: 1338597	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  04-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2002, for the assignment of a 70 percent rating for organic personality disorder.

2.  Entitlement to an effective date earlier than January 28, 2002, for the assignment of a 30 percent rating for dysarthria and swallowing difficulty.

3.  Entitlement to an effective date earlier than January 28, 2002, for the assignment of a 70 percent rating for nystagmus and oculomotor tracking deficits of the right eye.



REPRESENTATION

Veteran represented by:	Sean Kendell, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to May 1966 and June 1970 to November 1976, with subsequent periods of additional active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted increased ratings for the disabilities on appeal and assigned an effective date of January 28, 2002.

In August 2006, the Board remanded the three issues on appeal to the agency of original jurisdiction (AOJ) for further notice and development.  In July 2008, the Board issued a decision denying earlier effective dates on the merits.  The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2009 Order and Joint Motion for Remand, the Court vacated and remanded the July 2008 decision.  In July 2009, the Board remanded the case for further development to implement the Court's directives.  The case now returns to the Board for further appellate review.



FINDINGS OF FACT

1.  In a November 1990 rating decision, service connection was granted effective as of July 15, 1987, and initial ratings were assigned for organic personality disorder, dysarthria and swallowing difficulty, and nystagmus and oculomotor tracking deficits of the right eye.  The Veteran was notified of the decision and his appellate rights in December 1990; he did not initiate an appeal, and no new and material evidence was received within one year of such notice.

2.  On January 28, 2002, VA received the Veteran's informal claim for entitlement to increased ratings for his service-connected organic personality disorder, dysarthria and swallowing difficulty, and nystagmus and oculomotor tracking deficits of the right eye (among other disorders).

3.  After the last final decision and prior to January 28, 2002, VA did not receive any evidence or communication from the Veteran or any other authorized entity that constitutes a formal claim or may be construed as an informal claim for an increased disability rating, to include information contained in treatment records.

4.  An increase to the currently assigned level of disability for the Veteran's organic personality disorder, dysarthria and swallowing difficulty, or nystagmus and oculomotor tracking deficits of the right eye was not first factually ascertainable within one year prior to receipt of his claim in January 28, 2002.



CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than January 28, 2002, for the assignment of a 70 percent rating for organic personality disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2013).

2.  The criteria for assignment of an effective date earlier than January 28, 2002, for the assignment of a 30 percent rating for dysarthria and swallowing difficulty have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2013).

3.  The criteria for assignment of an effective date earlier than January 28, 2002, for the assignment of a 70 percent rating for nystagmus and oculomotor tracking deficits of the right eye have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not in the record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The effective date is a downstream element of the grant of a claim for service connection (with an initial rating) or for an increased rating.  In such cases, the claim has been more than substantiated; it has been proven.  Therefore, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to such issues.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran was provided adequate notice, including as to the degree of disability and effective date.  In particular, he was notified in letters dated in November 2002, February 2005, and May 2007, collectively, of the evidence and information necessary to establish a disability rating and effective date.  The May 2007 letter was in compliance with directives in the August 2006 Board remand.  The timing defect for the notices issued after the initial rating decision in March 2003 was cured by the subsequent readjudication of the claims for an earlier effective date, to include in an August 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Additionally, there is no argument of any prejudice due to any possible notice defects as to this downstream element.  

VA's duty to assist includes assisting the claimant in the procurement of relevant records and obtaining a medical examination or opinion, when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA made efforts to obtain all relevant, identified records.  As directed by the Court and in the June 2009 Board remand to implement the Court's instructions, the AOJ requested and obtained all available, outstanding VA treatment records dated prior to 2002.  The Veteran's service treatment records, records concerning his benefits from the Social Security Administration, and workers' compensation benefits from his prior employer are also associated with the claims file.  The Veteran submitted letters and certain treatment records from several private providers in support of his claims for a higher rating.  Although there is also a paperless claims file in the Virtual VA system, all evidence and information pertinent to this appeal is associated with the paper claims file.  There is no indication of any pertinent, outstanding records, or that any further medical evidence is necessary for a fair adjudication.  

The Veteran was provided VA examinations in January 2003 in connection with his claims for a higher rating.  The Board notes that, in the body of the August 2006 remand, the Board advised the AOJ to obtain a retroactive opinion concerning the level of the Veteran's disability if an earlier effective date was found to be warranted for any disability on appeal.  This was not obtained and is not necessary, as an earlier effective date is not warranted for the reasons discussed below.

The prior remand directives were substantially complied with, and a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  Therefore, he will not be prejudiced by a decision.

II.  Analysis

The Veteran seeks an effective date earlier than January 28, 2002, for the assignment of increased ratings of 70 percent for an organic personality disorder, 30 percent for dysarthria and swallowing difficulty, and 70 percent for nystagmus and oculomotor tracking deficits of the right eye.  In particular, he and his representative contend that a VA treatment record dated December 30, 1994, should be construed as an informal claim for increased rating for such disabilities.

Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In determining when entitlement to an increase in disability compensation arises, the disability must have increased in severity to a degree warranting an increase in compensation.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper effective date for an increased rating requires (1) a determination of the date of the receipt of the claim, and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, an application for VA compensation must be a specific claim in the form prescribed by the VA Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Nevertheless, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for a VA benefit, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

Once a claim for service connection has been allowed, information contained in treatment records may constitute an informal claim for an increased rating.  See 
38 C.F.R. § 3.157; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).  For decisions on or after July 21, 1992, VA treatment records are considered to be in constructive possession of VA adjudicators on the date they were created, regardless of whether they were physically in the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  The date of receipt of claim will be considered the date of receipt of competent evidence from a private provider or layperson that shows a reasonable possibility of entitlement to benefits, and the date of receipt of evidence from state or other institution.  38 C.F.R. § 3.157(b)(2)-(3).  

Here, in a March 2003 rating decision, the RO increased the ratings for organic personality disorder from 30 to 70 percent, for dysarthria and swallowing difficulty from 10 to 30 percent, and for the right eye disability from 10 to 70 percent, all effective as of January 28, 2002.  This was the date on which the RO determined that the Veteran submitted an informal request for an increased rating.  The Veteran appealed from the effective date assigned for the ratings for these three disabilities.  

The Board has considered all prior communications and evidence to determine the proper effective date for the assigned ratings for the disabilities on appeal.  

In a November 1990 rating decision, the RO granted service connection for multiple disabilities effective as of July 15, 1987.  As pertinent to this appeal, the RO assigned an initial rating of 30 percent for organic personality disorder; 10 percent for dysarthria and swallowing difficulty; and 10 percent for nystagmus and oculomotor tracking deficits of the right eye.  The Veteran was notified of the decision and his appellate rights in December 1990.  He did not initiate an appeal, and no new and material evidence was received within one year of such notice.  There are communications to and from the Veteran, the Department of Labor, and VA dated from December 1990 through 1992 concerning possible overpayment as a result of the benefits granted in the November 1990 rating decision.  Nevertheless, there is no indication of a dispute concerning the disability rating or effective date assigned, or any additional evidence as to any of the disabilities at that time.  As such, the November 1990 rating decision became final.  38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 3.156, 19.129, 19.192 (1990) (38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013)).

After the 1990 rating decision and notice of denial, with the exception of the letters dated through 1992 summarized above, VA received no further communication from the Veteran or any authorized entity on his behalf until January 28, 2002.  On that date, VA received a statement from the Veteran requesting to have his service-connected disabilities reevaluated and asserting that he was unable to work due to such disabilities.  This clearly was an informal claim for increased ratings.  

Evidence of record at the time of the November 1990 rating decision included statements from the Veteran, service records, post-service treatment records from various institutions and facilities, and administrative determinations concerning the circumstances of the Veteran's initial injury.  In particular, the Veteran was injured during a helicopter crash in 1981, which resulted in multiple residual disabilities.  

Evidence received after the prior rating decision became final includes VA treatment records dated from 1993 forward, which were obtained in response to a request for all treatment records dated prior to 2002.  There are also letters and records from private providers, and from various state and other institutions concerning the Veteran's level of impairment due to his various disabilities.  

Nevertheless, none of the medical records in the Veteran's file may be construed as a claim for an increased rating for organic personality disorder, dysarthria and swallowing difficulty, or right eye disability prior to January 28, 2002.  

As noted above, the Veteran and his representative point to VA treatment records dated December 30, 1994.  Such records note the Veteran's history of severe traumatic head injury secondary to a helicopter crash in 1981, with a history of multiple treating providers and spastic left side.  This was recorded in the context of the Veteran's request for testing of his testosterone level relating to his inability to reach orgasm.  He declined any further evaluation, and there was no mention of any mental health symptoms of organic personality disorder, dysarthria or difficulty swallowing, or right eye disability.  Although the Veteran's cauda equina lesion with ejaculation failure is service connected, that is not the disability for which he now seeks an earlier effective date for the award of an increased rating.  As such, it did not constitute an informal claim for increase for the disabilities on appeal. 

The Board has also reviewed other VA treatment records dated prior to January 28, 2002.  Such records included multiple notations of the Veteran's history of head injury and spinal injury due to the 1981 helicopter crash.  Nevertheless, the recorded complaints, symptoms, and treatment were generally unrelated to those on appeal.  In a January 2000 discharge summary relating to foot surgery, the Veteran reported that he saw a therapist for "emotional issues," but he did not describe any symptoms at that time or assert that his mental health symptoms had worsened.  Similarly, a February 1994 record notes that the Veteran had a prior history of status post tonsillectomy, along with the helicopter crash in 1981, but there were no complaints of symptoms relating to dysarthria or difficulty swallowing or any worsening of such disability.  The Veteran was seeking testing for an unrelated condition at that time.  As such, those records do not constitute an informal claim.

In summary, there was VA treatment prior to January 28, 2002, for other service-connected disabilities that were residuals of the Veteran's 1981 helicopter injury.  Such treatment, however, was not for the disabilities for which the Veteran seeks an earlier effective date for the award of an increased rating of organic personality disorder, dysarthria or difficulty swallowing, or right eye disability.  Further, although there were some notations of a history of symptoms or vague treatment, there was no indication of specific symptoms or of a worsening of such disabilities.  Therefore, these VA treatment records do not constitute a claim for increased rating to warrant an earlier effective date.  See 38 C.F.R. § 3.157(b)(1).  

The Board acknowledges that there are records from private providers and other non-VA facilities, such as the Veteran's prior employer (NASA), the Department of Labor, and the Social Security Administration, many of which are dated prior to January 28, 2002.  The Veteran has also provided itemized lists of expenses for prescriptions, supplements, and non-VA treatment for his service-connected disabilities dated from 1997 to 2003.  Nevertheless, these records were all received subsequent to the Veteran's request for increased benefits in January 2002.  As the date of receipt of these types of records by VA is controlling, such records also do not constitute an informal claim for increase.  See 38 C.F.R. § 3.157(b)(2)-(3).  

Further, the lay and medical evidence of record does not establish a factually ascertainable increase in the level of the disabilities on appeal within the year prior to the Veteran's January 28, 2002, claim for increased ratings, so as to warrant an earlier effective date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2).

Specifically, with respect to the Veteran's organic personality disorder, a January 2003 VA mental health examination revealed inappropriate behavior while working as a massage therapist, problems with speech, thoughts, and movements.  He had difficulties coping with and dealing with his life, cognitive disorder with memory impairment, slurred speech, and problems with impulse control, overspending, and caring for himself.  The examiner assigned a Global Assessment of Functioning (GAF) score of 51.  The AOJ granted a 70 percent rating based on such evidence.  

In a December 2002 letter, the Veteran's private psychotherapist, Dr. C.A., stated she had been treating the Veteran since 1995, and that his progress had waxed and waned with a "general tendency of decreasing ability" over the prior two years.  She discussed his physical and social difficulties, noting that he had improved his social skills but continued to have physical problems, which had created extreme anxiety and depression.  The Veteran often abused marijuana, which in turn caused more depression and isolation.  Dr. C.A. stated that the Veteran's "overall functioning ha[d] decreased markedly over the last year."  She summarized that his ability to read and follow directions was almost non-existent, he had difficulty giving directions, lower endurance that required a nap of 2-3 hours to be able to function at all in the evenings, very short attention span, emotional outbursts, and abuse issues.  

In an August 2007 letter, Dr. C.A. stated that the Veteran was 100 percent disabled and had been since 1985.  She referred to attached records to support this assertion.  

In a January 2002 letter addressed to the Department of Labor, which was received by VA in December 2002, the Veteran's private psychiatrist, D.R., noted that the Veteran continued to be addicted to marijuana.  As a result, he had severe anxiety and had developed impairment in cognitive functioning over time.  The Veteran had been arrested three times for sexual acting out while drug intoxicated, which Dr. D.R. stated had occurred "over time on various occasions."  Dr. D.R. stated that the Veteran's condition had progressively deteriorated since his severe injury in 1981.  

In a February 2002 letter, Dr. D.R. indicated that he had treated the Veteran over the prior four years.  He noted that the Veteran had multiple physical disabilities including dysarthria, and extensive mental, cognitive, and mood-related disability.  

As noted above, a January 2000 VA treatment record notes that the Veteran was receiving outside therapy for unspecified "emotional issues."  There are no other VA treatment records showing the Veteran's level of mental health symptoms within one year prior to his January 2003 claim, and he has generally reported receiving non-VA treatment.  His private providers, Dr. D.R. and Dr. C.A., did not provide specific dates for the Veteran's increase in symptoms, and the Veteran did not authorize VA to obtain all of his private records.  Rather, he only authorized records relating to his unemployability, and provided letters from such providers to show his specific symptoms and level of impairment.  See December 2002 release.  

As summarized above, Dr. D.R. noted in the January 2002 letter (received in December 2002) that there had been progressive deterioration and episodes of inappropriate behavior over time since the initial injury in 1981, including episodes of sexual acting out in public for which he had been arrested.  In the February 2002 letter, Dr. D.R. stated that he had treated the Veteran for four years and had regularly seen mood disorder and other problems.  The Board notes that, in a November 2005 VA treatment record, the Veteran reported that he was last "caught" acting out sexually in public in 1992 or 1993.  Additionally, Dr. C.A.'s statements in December 2012 that the Veteran's level of functioning had "markedly decreased" over the past year is generally consistent with the Veteran's date of claim for increase approximately one year earlier.  Although Dr. C.A. also indicated that the Veteran had a "general tendency of decreasing ability" over the previous two years, she stated that his progress had waxed and waned.  Further, although Dr. C.A. opined in an August 2007 letter that the Veteran had been totally disabled since 1985, this letter was received many years after the claim for increase.  

As such, the evidence does not establish a factually ascertainable increase in the Veteran's mental health disability within one year prior to receipt of his claim for increase on January 28, 2002.  In particular, the evidence did not demonstrate that his organic personality disorder first resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a rating of 70 percent, during that time period.  See 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9304, General Rating Formula for Mental Disorders.  Therefore, an earlier effective date is not warranted.

Concerning the Veteran's dysarthria and swallowing difficulty, the January 2003 VA examination revealed that the Veteran spoke with in a slightly dysarthric style.  The Veteran reported that, at the end of the day, he was often unable to speak because of fatigue and he frequently gagged with swallowing.  In the March 2003 rating decision, the RO granted a rating of 30 percent for the Veteran's dysarthria and swallowing difficulty based on such evidence.  

The evidence does not establish that the Veteran's level of impairment first rose to this level within the year prior to January 28, 2002.  In particular, the evidence did not demonstrate that his dysarthria and swallowing difficulty first resulted in severe incomplete paralysis of the tenth cranial nerve (which is dependent upon the extent of sensory and motor loss to organs of the voice, respiration, pharynx, stomach, and heart), as required for a 30 percent rating, within that time period.  See 38 C.F.R. § 4.124a, DC 8210 and Note.  As noted above, private mental health provider Dr. D.R. noted in a February 2002 letter that he had treated the Veteran over the past four years, and that he regularly observed dysarthria and other physical disabilities.  The other evidence generally indicates that the Veteran has had similar symptoms for many years.  As such, an earlier effective date is not warranted on this basis.

With respect to his right eye disability, the January 2003 VA examiner measured corrected vision of 20/400 in the right eye and 20/200 in the left eye.  There was bilateral hemianopia, with macular sparing on the left and macular interruption on the right.  A Goldmann visual field examination demonstrated less than 20 degrees visual field in both eyes, and he was found to be legally blind on those criteria alone.  His brain injury had affected his optic pathways such that he had no peripheral vision and he only had macular vision in the left eye.  In the March 2003 rating decision, the AOJ granted a 70 percent rating for the Veteran's nystagmus and oculomotor tracking deficits of the right eye based on such evidence.  

The evidence does not establish that the Veteran's level of impairment first rose to this level within the year prior to January 28, 2002, based on visual or nonvisual impairment so as to warrant a 70 percent rating.  See 38 C.F.R. §§ 4.75 to 4.79, DC 6099-6015 (providing for separate evaluations for visual impairment and nonvisual impairment due to benign neoplasms, which are to be combined), DCs 6061 to 6066 (impairment of visual acuity), DC 6080 (impairment of visual fields).  The evidence generally indicates that the Veteran has had right eye difficulties for many years, with no indication of the specific level of disability within the year prior to January 28, 2002.  As such, an earlier effective date is not warranted on this basis.

Although the Veteran's disabilities on appeal may have risen to a level of impairment higher than the previously assigned ratings prior to January 28, 2001, i.e., one year prior to the date of the current claim for increase, he did not file a claim at that time.  Therefore, an earlier effective date cannot be granted based on such impairment.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2).

In conclusion, the appropriate effective date for the award of increased ratings of 70 percent for organic personality disorder; 30 percent for dysarthria and swallowing difficulty; and 70 percent for nystagmus and oculomotor tracking deficits of the right eye is January 28, 2002.  The preponderance of the evidence is against an earlier effective date, and the benefit-of-the-doubt doctrine does not apply.  As such, the claims must be denied.  38 U.S.C.A. § 5107.






ORDER

Entitlement to an effective date earlier than January 28, 2002, for the assignment of a 70 percent rating for organic personality disorder is denied.
 
Entitlement to an effective date earlier than January 28, 2002, for the assignment of a 30 percent rating for dysarthria and swallowing difficulty is denied.

Entitlement to an effective date earlier than January 28, 2002, for the assignment of a 70 percent rating for nystagmus and oculomotor tracking deficits of the right eye is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


